DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Office Action, filed 07/22/2021, Applicant amended Claims 2-3, and 11.  Claims 1-19 are currently pending.

Response to Arguments

Applicant’s arguments, see page 6, filed 10/22/2021, with respect to rejection of Claims 2-3 and 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of Claims 2-4 and 11 under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments, see pages 6-9, filed 10/22/2021, with respect to rejection of Claims 1-9, 11, 13, and 18-19 under 35 U.S.C. 102a1 as being anticipated by Lei et al. (U.S. 20030164163A1) have been fully considered but are not persuasive.  Specifically, regarding applicant’s argument “Lei further discloses that "if the intake valve 208 is held open during the exhaust stroke, exhaust gas can be driven into the intake manifold 204 and stored there because of the pressure differential between combustion chamber pressure and intake manifold pressure." (Lei: [0024]) (Emphasis added.) Although this second cited portion of Lei is directed to what occurs during the exhaust stroke (unlike the first cited portion of Lei above), this second cited portion of Lei does not expressly disclose that the exhaust gas can be driven by means of propagation of a pressure pulse from the exhaust line. Rather, the second cited portion of Lei expressly states the exhaust gas is driven by "the pressure between the combustion chamber pressure and the intake manifold pressure," neither of which pressure pulses from the exhaust line. For at least these reasons, Lei does not expressly or impliedly disclose every element of claim 1 and fails to properly anticipate claim 1 (as well as claims 2-9, 11, 13, and 18-19 which depend therefrom); Examiner respectfully disagrees.  As cited in the previous action, Lei clearly states “Due to the pulsating nature of exhaust flow, it is feasible to increase the amount of internal EGR by holding the engine valves open at certain desirable periods outside of the scope of the mechanical cam profile when a favorable pressure difference exists. Thus, it would be advantageous to provide a system in which high levels of internal EGR flow rate may be achieved in an economic and effective fashion through variable valve actuation that is independent of the fixed timing mechanism.” ¶0007 and “Within an engine cycle, the intake manifold pressure does not fluctuate very much, but the exhaust manifold pressure fluctuates greatly during the four strokes, especially at high engine speed. Depending on the number of combustion chambers and exhaust manifold layout, there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers. For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle. During the intake stroke, exhaust gas can be drawn back into the combustion chamber if the exhaust valve 210 is held open due to the pressure differential between the pulsating exhaust port pressure and the combustion chamber pressure. Moreover, if the intake valve 208 is held open during the exhaust stroke, exhaust gas can be driven into the intake manifold 204 and stored there because of the pressure differential between combustion chamber pressure and intake manifold pressure. Then, during the intake stroke, the stored exhaust gas is inducted By advancing intake valve opening, exhaust gas is introduced into the intake manifold and stored there due to the pressure difference between the higher combustion chamber pressure (or exhaust pressure pulse) and lower intake manifold pressure during the exhaust and expansion strokes. Thereafter, during the intake stroke, the exhaust gas stored in the intake manifold is inducted into the combustion chamber and internal EGR is increased.”.  Regarding Applicant’s argument “Initially, Applicant notes that this effect is clearly not described, explained, or intended by Lei. According to Lei, during the exhaust stroke, exhaust gas is driven into the intake manifold 204 solely because of the pressure differential between combustion chamber pressure and intake manifold pressure (Lei: [0024); Examiner respectfully disagrees.  Lei clearly, and explicitly indicates increased internal EGR flow may be achieved by opening of either intake valves or exhaust valves during intake and/or exhaust strokes due to pressure differential across intake manifold/combustion chamber/exhaust manifold any of which may be directly affected by the discloses exhaust pressure pulses.  Regarding Applicant’s argument “Second, the engine type investigated by Lei does not provide pressure pulses during the exhaust stroke raising the pressure level to an extent that exhaust gas from a combustion chamber of a cylinder is fed into an inlet passage of the cylinder by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder. Otherwise, Lei would have found this effect and method step, and described the same.”; Examiner respectfully disagrees.  See above explanation(s) in view of ¶0007, ¶0024, and ¶0030 of Lei.  Regarding Applicant’s argument “Third, Lei does not disclose an intake manifold pressure curve or an intake manifold pressure level during the exhaust stroke. Without any disclosure in this regard it is pure speculation whether during the exhaust stroke there is a pressure pulse high enough to exceed the intake manifold pressure or the combustion chamber pressure at that time.”; Examiner respectfully disagrees. See at least ¶0030 of Lei which discloses that “exhaust pressure pulse” contributes to the pressure difference between combustion chamber and intake manifold during exhaust and expansion strokes, sufficient to introduce exhaust gas into the intake manifold where it is stored until the subsequent intake stroke.

Applicant’s arguments, see pages 9-10, filed 10/22/2021, with respect to rejection of Claims 1-4, 9, 11-15 and 18-19 under 35 U.S.C. 102a1 as being anticipated by Yang et al. (U.S. 6827067) have been fully considered but are not persuasive.  Specifically, applicant’s arguments appear to be directed towards an embodiment (Fig. 3) not relied on in the rejection of record. As noted in the rejection of record, Yang discloses an embodiment (Fig. 4) wherein the intake valve (event 220) and exhaust valve (event 215) are simultaneously opened during an exhaust stroke of the engine.  Further as previously indicated “For engines having non-split manifolds, the pulse from the other bank of the exhaust manifold may also have a sufficient pressure to drive the EGR event. As such, the pulse from cylinder #3 and/or cylinder #6 may be used to drive the EGR event. The exhaust ports in other cylinders in the non-split manifold may experience similar exhaust gas pulse diagrams, and may utilize the appropriate gas pulse(s), as shown in Table 2 above.” (Col. 9 line 28+).  Yang clearly, and explicitly states that exhaust gas pulses may be used to drive the disclosed EGR events, which necessarily includes the event illustrated in Fig. 4.

Applicant’s arguments, see page 11, filed 10/22/2021, with respect to rejection of Claims 1, 9, 13-15 and 18-19 under 35 U.S.C. 102a1 as being anticipated by Majima et al. 

Applicant’s arguments, see page 11, filed 10/22/2021, with respect to rejection of Claims 10 under 35 U.S.C. 103 as being obvious over by Yang et al. (U.S. 6827067) in view of Miyamoto (JP2017/141750) have been fully considered but are not persuasive.  Applicant’s arguments are directed towards alleged deficiencies of Miyamoto with respect to claim 1.  However, Miyamoto was explicitly cited/relied-on for rejection of Claim 10. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13, and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Lei et al. (U.S. 20030164163A1).
Lei discloses “In an internal combustion engine, a fixed engine valve timing profile may be combined with a variable profile produced by a valve actuator coupled to one or more engine valves. By controlling one or more engine valves independent of the fixed timing profile, engine gas flow may be more flexibly regulated, thereby optimizing engine performance under a wide variety of operating conditions. In one embodiment, enhanced internal exhaust gas recirculation (EGR) may be achieved.” (Abstract).  . Additionally, Lei discloses FIG. 1 illustrates a graph of valve lift profiles (i.e., the level to which a valve is open) as a function of crankshaft angle for a typical 4-stroke engine. In particular, FIG. 1 illustrates an exhaust valve lift profile 102 and an intake valve lift profile 104. The four strokes are typically 0.degree.-180.degree. as expansion stroke; 180.degree.-360.degree. as exhaust stroke; 360.degree.-540.degree. as intake stroke; 540.degree.-720.degree.(or 0.degree.) as compression stroke.” (¶0005); and “Due to the pulsating nature of exhaust flow, it is feasible to increase the amount of internal EGR by holding the engine valves open at certain desirable periods outside of the scope of the mechanical cam profile when a favorable pressure difference exists. Thus, it would be advantageous to provide a system in which high levels of internal EGR flow rate may be achieved in an economic and effective fashion through variable valve actuation that is independent of the fixed timing mechanism.” (¶0008) and “Within an engine cycle, the intake manifold pressure does not fluctuate very much, but the exhaust manifold pressure fluctuates greatly during the four strokes, especially at high engine speed. Depending on the number of combustion chambers and exhaust manifold layout, there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers. For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle. During the intake stroke, exhaust gas can be drawn back into the combustion chamber if the exhaust valve 210 is held open due to the pressure differential between the pulsating exhaust port pressure and the combustion chamber pressure. Moreover, if the intake valve 208 is held open during the exhaust stroke, exhaust gas can be driven into the intake manifold 204 and stored there because of the pressure differential between combustion chamber pressure and intake manifold pressure. Then, during the intake stroke, the stored exhaust gas is inducted into the combustion chamber. Arranging such valve events (e.g., delayed or retarded exhaust valve closure, or advanced intake valve opening) appropriately can increase internal EGR. To this end, as well as the regulation of the other types of engine valve flow events, the present invention incorporates the use of one or more valve actuators to control engine valve events independent of the fixed timing mechanism.” (¶0024).  Fig. 14, illustrating a first opening of the intake valve during an exhaust stroke, followed by a second opening of the intake valve during the normal intake stroke in order that exhaust gases are driven from the  is reproduced below for discussion.  Note: “FIG. 14 shows an early deactivation of a valve actuator during an advanced IVO event 1402, and a late actuation of a valve actuator during a retarded EVC event 1404, resulting in a shorter step-profile than the profiles in the previous figures. In this manner, a greater degree of valve overlap and, hence, internal EGR flow can be realized.” (¶0033).






    PNG
    media_image1.png
    340
    589
    media_image1.png
    Greyscale

Regarding Claim 1, Lei teaches: A method (Fig.14) for operating an internal combustion engine, comprising: producing a pressure pulse in an exhaust line of the internal combustion engine (¶0024; “there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers”); 5feeding exhaust gas from a combustion chamber of a cylinder into an inlet passage of the cylinder during an exhaust stroke of the cylinder (Fig. 14, intake valve event 1402 during exhaust stroke while exhaust valve is open) by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder (¶0024 states that for an inline 6-cylinder engine with an undivided exhaust manifold, each cylinder generates a pressure pulse when the exhaust valve of each of the cylinders opens following a combustion event.  A pressure pulse is disclosed as occurring every 120 degrees.  This means that over one combustion cycle comprising two crankshaft revolutions equaling 720 degrees of rotation, each cylinder is phase shifted with respect to crankshaft angle exactly 120 degrees.  The exhaust port of a given cylinder is repeatedly subjected to the pressure pulses from the other cylinders such that the exhaust gas is driven through the open exhaust valve into the combustion chamber and back into the take manifold thru the intake valve which is briefly opened late in the exhaust stroke)    ; and feeding the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder during an inlet stroke of the cylinder (¶0024; “Then, during the intake stroke, the stored exhaust gas is inducted into the combustion chamber.”)

Regarding Claim 2, Lei teaches: wherein: the pressure pulse in the exhaust line is produced by opening an exhaust valve of another cylinder of the internal combustion engine during an exhaust stroke of the another cylinder (¶0024; “Depending on the number of combustion chambers and exhaust manifold layout, there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers.”).

Regarding Claim 3, Lei teaches: wherein: 15the other cylinder is operated with a phase offset with respect to the cylinder (¶0024; “For example, for an in-line six-

Regarding Claim 4, Lei teaches: wherein: the phase offset is approximately -120° of crank angle and/or -720° of crank angle/number of cylinders of the internal combustion engine (¶0024; “For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle”.  Examiner notes, ¶0005 indicates the disclosed engine operates as conventional 4-stroke operation with one combustion event per 720 degrees of crankshaft rotation.  Therefore 720/6 cylinders = 120 crank angle degrees phase offset between cylinders.).

Regarding Claim 5, Lei teaches: wherein: 20the feeding of exhaust gas from the combustion chamber of the cylinder is brought about only by an increase in a cylinder pressure in the combustion chamber of the cylinder by means of the pressure pulse (¶0024, the pressure pulse from the neighboring cylinders results in exhaust gas being driven back through the open exhaust valve and back into the intake manifold thru the briefly open intake valve, see Fig. 14.  Note the intake valve event 1402 occurs late in the exhaust stroke after combustion pressure from within the cylinder has dissipated.).

Regarding Claim 6, Lei teaches: wherein: the increase is above a charging pressure in the inlet passage of the cylinder and/or 25of the internal combustion engine (¶0024, exhaust gas is “driven” back into the intake manifold.  This necessarily requires a pressure differential such that pressure in the exhaust manifold is higher than in the intake manifold. Fig. 14).

Regarding Claim 7, Lei teaches: wherein: the pressure pulse propagates from the exhaust line into the combustion chamber of the cylinder through an opened exhaust valve of the cylinder (Fig. 14, exhaust valve is nearly closed but is still open during the intake valve event 1402.  As a result, the pressure pulsation(s) from neighboring cylinders propagate through the open exhaust valve and drive exhaust gas back into the intake manifold thru the opened intake valve.).

Regarding Claim 8, Lei teaches: wherein: 30the pressure pulse propagates during an exhaust stroke of the cylinder (¶0024; Fig. 14, exhaust valve is nearly closed but is still open during the intake valve event 1402.  As a result, the pressure pulsation(s) from neighboring cylinders propagate through the open exhaust valve and drive exhaust gas back into the intake manifold thru the opened intake valve.).

Regarding Claim 9, Lei teaches: wherein: the feeding of exhaust gas from the combustion chamber of the cylinder into the inlet passage of the cylinder by means of the pressure pulse is accomplished by opening an inlet valve of the cylinder during an exhaust stroke of the cylinder or during the 5pressure pulse; or the feeding of the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder is carried out during an inlet stroke of the cylinder by opening an inlet valve of the cylinder (See Fig. 14 and ¶0024 “Depending on the number of combustion chambers and exhaust manifold layout, there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers. For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle….Moreover, if the intake valve 208 is held open during the exhaust stroke, exhaust gas can be driven into the intake manifold 204 and stored there because of the pressure differential between combustion chamber pressure and intake manifold pressure. Then, during the intake stroke, the stored exhaust gas is inducted into the combustion chamber.”)

Regarding Claim 11, Lei teaches: wherein: 20the inlet valve of the cylinder opens at the beginning of the exhaust stroke of the other cylinder (The disclosed in-line 6 cylinder engine has 120 degree phase shifted cylinders.  Therefore it is understood that during operation an exhaust stroke of other cylinders are sequentially shifted 120 degrees from disclosed 180 to 360 degree “exhaust stroke” of the cylinder illustrated in Fig. 14.  As a result, the illustrated timing of the opening of the inlet valve during the exhaust stroke of the instant cylinder (approximately at 270 degrees) necessarily overlaps with the beginning of the exhaust stroke of a neighboring cylinder(s)); or the inlet valve of the cylinder opens when the exhaust valve of the other cylinder opens (As explained above, due to the 120 phase shift between each cylinder in the 6-cylinder engine, the inlet valve of the instant cylinder in Fig. 14 opening during said cylinders exhaust stroke necessarily opens when the exhaust valve of a neighboring cylinder opens); or the inlet valve of the cylinder opens in the exhaust stroke of the cylinder and closes 25before the end of the exhaust stroke of the cylinder (Fig. 14, intake valve event 1402 ends prior to exhaust valve fully closing)

Regarding Claim 13, Lei teaches: wherein: a maximum lift of the inlet valve of the cylinder during the exhaust stroke of the cylinder is less than a maximum lift of the inlet valve of the cylinder during an inlet stroke of the cylinder; or 5a maximum lift of the inlet valve of the cylinder during the exhaust stroke of the cylinder is less than 1/3 or less than 1/4 of a maximum lift of the inlet valve of the cylinder during an inlet stroke of the cylinder; or a maximum lift of the inlet valve of the cylinder during the exhaust stroke of the cylinder is less than 3 mm (Fig. 14, indicates that the lift of the intake valve during the exhaust stroke is approximately 2mm, while the lift of the intake valve during the intake stroke is greater than 12 mm.  Therefore the valve event 1402 illustrated in Fig. 4 reads on each and every alternative limitations in the claim above.)
Regarding Claim 18, Lei teaches: wherein: the internal combustion engine has a plurality of cylinders (¶0024, for example 6-cylinders; Fig. 2) and the method is used for each cylinder of the internal combustion engine (¶0021; “FIG. 2 illustrates an internal combustion engine 200 comprising a plurality of combustion chambers 202 in fluid communication with an intake manifold 204 and an exhaust manifold 206 via intake valves 208 and exhaust valves 210, respectively. In a presently preferred embodiment, the engine 200 comprises a four-stroke diesel engine, although the present invention may be beneficially applied to other types of internal combustion engines. For ease of illustration, only a single set of engine valves 208, 210 are shown; those having ordinary skill in the art will recognize that, in practice, each combustion chamber 202 has a correspond set of engine valves coupling the combustion chamber to the respective manifolds.” See Also ¶0007; It flows naturally from the disclosure that desirably increasing the amount of internal EGR by selectively holding open the valves (intake and/or exhaust) during different phases of the combustion cycle (e.g. Fig. 14) is not limited to only a single cylinder of the disclosed 6-cylinder engine.  In contrast, it is at least implied that the inventive concept is preferably applied to each cylinder of the engine.).

Regarding Claim 19, Lei teaches: An internal combustion engine (Fig. 2, 200) or commercial vehicle having an internal combustion engine which is designed to carry out a method as claimed in claim 1 (Fig. 14, Engine in Fig 2 is configured to operate each cylinder according to the internal EGR mode illustrated in Fig. 14).

Claim(s) 1-4, 9, 11-14 and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al. (U.S. 6827067).
Yang discloses methods for operating 4-stroke internal combustion engines.  In particular “FIG. 4 is a valve lift profile according to an embodiment of the present invention illustrating actuation of one or more engine intake valves during the exhaust stroke.” And “FIG. 8 is an exhaust gas pulse diagram and corresponding valve lift profile according to an embodiment of the present invention.”. Additionally, “In one embodiment of the present invention, the valve actuator 300 actuates one or more exhaust valves to produce an EGR event 220 during the main intake event 235, as shown in FIG. 3. A portion of the combustion gases that have been exhausted through the engine exhaust port are drawn back into the engine cylinder through the open exhaust valve by the pressure differential created by the downward movement of the piston in the engine cylinder during the intake stroke and a pressure pulse in the exhaust manifold. The recirculated gases are then combined with inlet air introduced into the engine cylinder during the intake main event.” (Col. 7 lines 1-9).  In other words, a pressure pulse from cylinder 3 (Fig. 8) contributes to exhaust gases drawn back into a cylinder because the associated pressure increase coincides to the opening timing of the exhaust valve event 220.  Similarly, Fig. 4 illustrates an alternate Internal EGR strategy wherein the intake valve is opened at approximately 180 degrees crankshaft rotation.  In view of Fig. 8 which illustrates exhaust pressure pulsation events, it is understood that an exhaust gas pulse from cylinder 1 coincides with intake valve event 220 (Fig. 4).  

Regarding Claim 1, Yang teaches: A method (Fig.4) for operating an internal combustion engine, comprising: producing a pressure pulse in an exhaust line of the internal combustion engine (Fig. 4, Table 2 and Col. 8 line 21+; “Embodiments of the present invention may be adapted to utilize exhaust gas pulses produced in the exhaust manifold by one engine cylinder to facilitate the introduction of the recirculated gas into another engine cylinder at a desired time.”; and “For engines having non-split manifolds, the pulse from the other bank of the exhaust manifold may also have a sufficient pressure to drive the EGR event. As such, the pulse from cylinder #3 and/or cylinder #6 may be used to drive the EGR event. The exhaust ports in other cylinders in the non-split manifold may experience similar exhaust gas pulse diagrams, and may utilize the appropriate gas pulse(s), as shown in Table 2 above.”; Col. 9 line 28+)); 5feeding exhaust gas from a combustion chamber of a cylinder into an inlet passage of the cylinder during an exhaust stroke of the cylinder (Fig. 4, intake by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold), each cylinder generates a pressure pulse when the exhaust valve of each of the cylinders opens following a combustion event.  A pressure pulse is disclosed as occurring every 120 degrees (based on Fig. 8).  This means that over one combustion cycle comprising two crankshaft revolutions equaling 720 degrees of rotation, each cylinder is phase shifted with respect to crankshaft angle exactly 120 degrees.  The exhaust port of a given cylinder is repeatedly subjected to the pressure pulses from the other cylinders such that the exhaust gas is driven through the open exhaust valve into the combustion chamber and back into the take manifold thru the intake valve which is briefly opened late in the exhaust stroke)    ; and feeding the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder during an inlet stroke of the cylinder (Col. 7 line 31+; “A portion of the combustion gases are directed by the exhaust stroke from the engine cylinder (combustion chamber) through the engine intake port to the intake manifold. Some of those gases are then reintroduced into the engine cylinder with inlet air during the main intake event.).

Regarding Claim 2 Yang teaches: wherein: the pressure pulse in the exhaust line is produced by opening an exhaust valve of another cylinder of the internal combustion engine during an exhaust stroke of the another cylinder (See Fig. 4, event 220).
Regarding Claim 3, Yang teaches: wherein: 15the other cylinder is operated with a phase offset with respect to the cylinder (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold 
Regarding Claim 4, Yang teaches: wherein: the phase offset is approximately -120° of crank angle and/or -720° of crank angle/number of cylinders of the internal combustion engine (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).  A 6-cylinder engine operating on the disclosed 4-stroke combustion cycle (fig. 8) has cylinders which are phase offset from each other by 120 degree crankshaft angle).  The disclosure indicates the disclosed engine operates as conventional 4-stroke operation with one combustion event per 720 degrees of crankshaft rotation.  Therefore 720/6 cylinders = 120 crank angle degrees phase offset between cylinders.).

Regarding Claim 9, Yang teaches: wherein: the feeding of exhaust gas from the combustion chamber of the cylinder into the inlet passage of the cylinder by means of the pressure pulse is accomplished by opening an inlet valve of the cylinder during an exhaust stroke of the cylinder or during the 5pressure pulse; or the feeding of the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder is carried out during an inlet stroke of the cylinder by opening an inlet valve of the cylinder (See Fig. 4, Table 2 based on disclosed embodiment of a 6 cylinder, non-split exhaust manifold, operating on a 4-stroke combustion cycle.  For example, if cylinder #1 is desired to have an internal EGR event as indicated by Fig. 4, then cylinder’s #3 and #6 provide timely exhaust gas pulses which contribute to the pressure differential between the exhaust manifold and the intake manifold such that exhaust gas is driven back thru the open exhaust valve (Fig. 4, 215) and past the opened (220) intake valve into the intake manifold.  The exhaust gas is 
Regarding Claim 11, Yang teaches: wherein: 20the inlet valve of the cylinder opens at the beginning of the exhaust stroke of the other cylinder or the inlet valve of the cylinder opens when the exhaust valve of another cylinder opens or the inlet valve of the cylinder opens in the exhaust stroke of the cylinder and closes 25before the end of the exhaust stroke of the cylinder (Fig. 4; Table 2, intake valve event 220 opens at the beginning phase of the exhaust stroke of another cylinder (table 2 cylinders 3 & 6) when the inlet valves of #3/#6 open and intake valve event 220 closes before the end of the exhaust stroke of ‘the’ instant cylinder (e.g. 360 degrees).

Regarding Claim 12, Yang teaches:  wherein: the inlet valve of the cylinder is open in a range of between 100° of crank angle after BDC in the power stroke of the cylinder and 150° of crank angle after BDC in the exhaust stroke of the cylinder (Fig. 4, valve event 220 indicates the valve is open before 150 degrees of crank angle after BDC of the exhaust stroke (e.g. starts at 180 degrees); or 30the inlet valve of the cylinder opens at approximately or after 100° of crank angle after BDC in the exhaust stroke of the cylinder; or the inlet valve of the cylinder closes at approximately or before 150° of crank angle after BDC in the exhaust stroke of the cylinder (Fig. 4 indicates the duration of valve event 220 is approximately or less than 150 degrees so it is closed at approximately or 150 degrees after BDC in the exhaust stroke (e.g. starts at 180 degrees) ; or the inlet valve of the cylinder is open for approximately or less than 50° of crank 35angle in the exhaust stroke of the cylinder

Regarding Claim 13, Yang teaches: wherein: a maximum lift of the inlet valve of the cylinder during the exhaust stroke of the cylinder is less than a maximum lift of the inlet valve of the cylinder during an inlet stroke of the cylinder (Fig. 4, lift magnitude of valve event 220 is clearly less than lift amount of event 235)

Regarding Claim 14, Yang teaches: wherein: a valve timing curve of the inlet valve of the cylinder is invariable (Fig. 5, fixed cam lobe 116; “With reference to FIG. 5, the cam 110 may include lobes, such as, for example, a main (exhaust or intake) event lobe 112, an engine braking lobe 114, and an EGR lobe 116. The depictions of the lobes on the cam 110 are intended to be illustrative only, and not limiting. It is appreciated that the number, combination, size, location, and shape of the lobes may vary markedly without departing from the intended scope of the present invention”; Col. 5 line 45+); and/or a valve timing curve of the inlet valve of the cylinder is implemented by a non-switchable and/or rigid cam of a camshaft of the internal combustion engine (Fig. 5, with fixed cam lobe 116), and/or an actuating device for actuating the inlet valve of the cylinder is rigid and/or non- 15switchable (Fig. 5, fixed cam lobe 116); and/or a valve timing curve of the inlet valve of the cylinder is under low load of the internal combustion engine and under medium load and/or under full load of the internal combustion engine (“Many conventional internal EGR systems provide EGR by taking exhaust gas into the combustion chamber through an open exhaust valve during the intake stroke. Without proper control, this technique may create performance problems due to the reduced amount of oxygen in the cylinder. Even though a satisfactory combustion situation may be obtained in the light-load operating range in which there is naturally an excess of air, problems may develop in the high-load operating ranges in which the proportion of air with respect to fuel is low (lean). These combustion conditions may create sub-optimal power and, in addition, may produce black smoke with large amounts of soot. It is, therefore, desired to provide systems and methods for providing internal EGR events without the power and emissions problems An advantage of various embodiments of the present invention is that they may provide the necessary control to avoid these pitfalls when actuating an exhaust valve during the intake stroke. In addition, various embodiments of the present invention may provide EGR by actuating one or more intake valves during the exhaust stroke.”; Col. 2 lines 3-50.  In other words, the disclosed embodiments are intended to solve the problems of the prior art, meaning that they are intended to provide optimal internal EGR control in all load operating ranges from “light load” (i.e. low load) thru “medium loads” and up to and including “high-loads” (i.e. full loads)).

Regarding Claim 18, Yang teaches: wherein: the internal combustion engine has a plurality of cylinders (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).) and the method is used for each cylinder of the internal combustion engine (Engine is understood to operate utilizing the method of Fig. 4)

Regarding Claim 19, Yang teaches: An internal combustion engine ((Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).) or commercial vehicle having an internal combustion engine which is designed to carry out a method as claimed in claim 1 (Fig. 4)

Claim(s) 1, 9, 13-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Majima et al. JP2001056075; note citation of Publication JP2002256908A.
Majima discloses “PROBLEM TO BE SOLVED: To reconcile warming-up performance and filling performance of suction air of an internal combustion engine. 

Regarding Claim 1, Majima teaches: A method (Fig.2) for operating an internal combustion engine (Fig. 1), comprising: producing a pressure pulse in an exhaust line of the internal combustion engine (Pressure pulses are produced each and every time the exhaust valve(s) of each cylinder open and discharge high pressure exhaust gas to exhaust manifold thru exhaust port 14, Fig. 1); 5feeding exhaust gas from a combustion chamber of a cylinder into an inlet passage of the cylinder during an exhaust stroke of the cylinder (Fig. 3, intake valve event opening during exhaust stroke while exhaust valve is open returns exhaust gas to intake manifold, subsequently by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder (Pressure pulses are produced each and every time the exhaust valve(s) of each cylinder open and discharge high pressure exhaust gas to exhaust manifold thru exhaust port 14, Fig. 1)    ; and feeding the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder during an inlet stroke of the cylinder (see at least ¶0034)

Regarding claim 9, Majima teaches: wherein: the feeding of exhaust gas from the combustion chamber of the cylinder into the inlet passage of the cylinder by means of the pressure pulse is accomplished by opening an inlet valve of the cylinder during an exhaust stroke of the cylinder or during the 5pressure pulse; or the feeding of the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder is carried out during an inlet stroke of the cylinder by opening an inlet valve of the cylinder (See Fig. 2-3, ¶0008-0009 and ¶0034).

Regarding Claim 13, Majima teaches: wherein: a maximum lift of the inlet valve of the cylinder during the exhaust stroke of the cylinder is less than a maximum lift of the inlet valve of the cylinder during an inlet stroke of the cylinder (Fig. 3, maximum lift of the inlet valve during the exhaust event is clearly less than maximum lift of the inlet valve during the intake stroke.)
Regarding Claim 15, Majima teaches: furthermore comprising: 20operating the internal combustion engine under low load while the pressure pulse is being produced, exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage or in a low-speed range, while the pressure pulse is being produced, 25exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage (See ¶0019, the internal egr method of Fig. 3 specifically executed during “idling operation”; “low rotation operation” (i.e. low engine rotation speed operation), and “during a low load operation that does not require a large engine output”.)

Regarding Claim 16, Majima teaches: wherein: the method is carried out to increase an exhaust gas temperature in the exhaust line (See ¶0022 and ¶0025, method is performed to expedite warming up of the exhaust gas catalyst.  The method increases the temperature of the exhaust gas which expedites warming up of the catalyst.)

Regarding Claim 17, Majima teaches: wherein: the method is carried out under low load of the internal combustion engine and/or to increase a conversion rate of an SCR catalytic converter device in the exhaust line (See ¶0019, ¶0022 and ¶0025, method is performed  under low load conditions to expedite warming up of the exhaust gas catalyst.  The method increases the temperature of the exhaust gas which expedites warming up of the catalyst.  Increasing the temperature of the exhaust gas, increases the temperature of the catalytic converter which necessarily results in increasing the conversion rate of the converter during low load conditions.).

Regarding Claim 18, Majima teaches: wherein: the internal combustion engine has a plurality of cylinders (¶0020; “The intake port 12 of each cylinder of the engine 11 which is an internal combustion engine is provided with an electromagnetically driven intake valve 13, and the exhaust port 14 of each cylinder is provided.”) and the method is used for each cylinder of the internal combustion engine (¶0020, each cylinder is provided the independently controlled intake and exhaust valves such that the method (Fig. 2-3) may be performed by each and every cylinder during the low load, catalyst early warm-up execution period.)
Regarding Claim 19, Majima teaches: An internal combustion engine (Fig. 1) or commercial vehicle having an internal combustion engine which is designed to carry out a method as claimed in claim 1 (Fig.2-3)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 6827067) in view of Miyamoto (JP2017141750A).

Regarding Claim 10 Yang teaches all of the elements of Claim 9 as indicated above.  Yang discloses (Fig. 4, 8, Tables I and II) advantages for timing the opening (Fig. 4, intake valve event 220) of the intake valve during the exhaust stroke in the crankshaft degree range(s) where pressure pulses from neighboring cylinders enhance the ability to achieve optimized internal EGR.  However, Yang does not explicitly teach: wherein: 10the inlet valve of the cylinder opens only when the pressure pulse propagates into the combustion chamber of the cylinder;  or the inlet valve of the cylinder opens only when the cylinder pressure in the combustion chamber of the cylinder has been increased by the pressure pulse above a charging pressure in the inlet passage of the cylinder or of the internal combustion engine; 15or the inlet valve of the cylinder closes when or before the cylinder pressure in the combustion chamber of the cylinder once again falls below a charging pressure in the inlet passage of the cylinder or of the internal combustion engine.
Miyamoto discloses methods and apparatus for optimizing the timing of opening/closing an intake valve during the exhaust stroke in an internal combustion engine in order to take advantage of the cyclical pressure pulsations that exist in the exhaust manifold (See abstract, ¶0008).  ¶0045-¶0046 disclose that the pressure pulsations attributed to the opening of an exhaust valve after combustion in a given cylinder oscillate between “positive” and “negative” (due to their ‘wave’ shape).  Additionally, ¶0049 discloses that the lift amount and the timing of the opening/closing of the intake valve in the exhaust stroke phase (while exhaust valve is open) may be coordinated with the timing of either a “positive” or a “negative” pressure pulsation wave at the exhaust port of a given cylinder.  In one example, (¶0049) timing the opening/closing of the intake valve may be performed so that the opening/closing occurs simultaneously when a “negative” wave is present at the exhaust port.  As a result, a scavenging effect (i.e. removing exhaust gas from combustion chamber due to pressure differential between the combustion chamber and exhaust manifold) is optimized.  Alternatively, Miyamoto discloses “More specifically, the PCM 10 controls the closing timing of the intake valve 21 via the intake-side variable valve mechanism so that the intake valve 21 is not opened when the exhaust pulsation is at a positive pressure. By doing so, the exhaust gas is prevented from being blown back from the exhaust side to the intake side.” (¶0049).  In other words, adapting opening/closing timing of the intake valve during the exhaust stroke where the exhaust valve is opened may be performed so 
Therefore in view of the overall disclosure Miyamoto teaches: wherein: 10the inlet valve of the cylinder opens only when the pressure pulse propagates into the combustion chamber of the cylinder;  or the inlet valve of the cylinder opens only when the cylinder pressure in the combustion chamber of the cylinder has been increased by the pressure pulse above a charging pressure in the inlet passage of the cylinder or of the internal combustion engine; 15or the inlet valve of the cylinder closes when or before the cylinder pressure in the combustion chamber of the cylinder once again falls below a charging pressure in the inlet passage of the cylinder or of the internal combustion engine (Fig. 1-2, 4, ¶0008, ¶0045-¶0046, ¶0049) in order that the positive pressure pulse enhances the effect of exhaust gas being blown back from the exhaust side to the intake side (i.e. internal EGR).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the internal EGR system of Yang to  wherein: 10the inlet valve of the cylinder opens only when the pressure pulse propagates into the combustion chamber of the cylinder;  or the inlet valve of the cylinder opens only when the cylinder pressure in the combustion chamber of the cylinder has been increased by the pressure pulse above a charging pressure in the inlet passage of the cylinder or of the internal combustion engine; 15or the inlet valve of the cylinder closes when or before the cylinder pressure in the combustion chamber of the cylinder once again falls below a charging pressure in the inlet passage of the cylinder or of the internal combustion engine in order that the positive pressure pulse enhances the effect of exhaust gas being blown back from the exhaust side to the intake side (i.e. internal EGR).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gentile (U.S. 2011/0247584A1) discloses methods and apparatus for controlling an engine.  Specifically, “In one embodiment a piston in an internal combustion engine is pushed down to the bottom of the cylinder which causes the opening of exhaust ports. The pressure in the exhaust piping is positive 7 (FIG. 2) after combustion. The pressure is released in a wave out the exhaust system. After the positive pressure wave comes a negative pressure wave 8 (FIG. 2) which is the indication of flow known to be capable of bringing exhaust gases back thru the combustion chamber and as far as the intake tract (IN) (FIG. 1). An example exhaust tract pressure map for a four stroke poppet valve engine is shown as an example in graph FIG. 2. In practice the shape of the graph may be difficult to predict and depends on the The reflections have also been described by the supersonic shock waves which can emanate from the pressure release of the opening of the exhaust valve and also reflect backwards from the end of the exhaust tube towards the origin at the exhaust valve. Pressure in the Exhaust tract is an indirect indication of the direction of flow with in the exhaust tract, positive is flow outward from the cylinder and negative pressure into the cylinder which can be cross verified by intake pressure, crankshaft or camshaft position, cylinder pressure.” (¶0057-0058)
Esmond (U.S. 20130230434A1) discloses methods and apparatus for controlling an engine.  Specifically, “A negative pressure wave reflected back to an open exhaust valve increases engine output by helping to extract exhaust from the cylinder ("scavenge"), which in turn increases the quantity of fresh air that can be drawn in through the intake valve. In the case of the negative pressure wave arriving after the intake valve has begun to open, the negative pressure wave passes through the cylinder, and draws even more intake air into the cylinder. Inversely, a positive pressure wave that arrives back to an open exhaust valve pushes exhaust back into the cylinder, which decreases the quantity of fresh air that can be drawn in through the intake valve. A positive pressure wave that arrives back at the exhaust valve after the intake valve has begun to open continues through the cylinder to the intake manifold, which reduces the intake of air to the cylinder.” (¶0033).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747